DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 18 are objected to because of the following informalities:
(claim 15, line 1) “Claim 1” should be changed to “Claim 13”.
(claim 18, line 1) “Claim 1” should be changed to “Claim 13”.
(claim 18, lines 1-2) “the second radially inward facing surface” should be changed to “the radially inward facing surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (6,276,389).
As concerns claim 1, Taylor shows a pressure safety valve indicator (Fig. 1) arranged to be secured to a PSV discharge pipe (12) over a first through-bore arranged therein, the PSV indicator comprising: a connection (28) including a first radially inward facing surface (30); an indicator cylinder (35), including: a radially outward facing surface; a first end connected to the connection; a second end; and, a second radially inward facing surface (38) extending from the first end to the second end; a plunger (32) slidably arranged in the indicator cylinder, the plunger including: a head (34); and, a neck having a third end; and, an inductive proximity sensor (60) operatively arranged to determine the position of the plunger.
As concerns claim 3, Taylor shows wherein the indicator cylinder is connected to the connection via threading (36).
As concerns claim 4, Taylor shows an adjustable tension control (52) operatively arranged in the indicator cylinder.
As concerns claim 5, Taylor shows wherein the inductive proximity sensor is connected to the indicator cylinder (Fig. 1).
As concerns claim 6, Taylor shows wherein the inductive proximity sensor is connected to the indicator cylinder via a bracket (Fig. 1).
As concerns claim 7, Taylor shows wherein the inductive proximity sensor is secured within in a second through-bore arranged on the bracket (Fig. 1).
As concerns claim 9, Taylor shows wherein the second radially inward facing surface comprises a first section (section adjacent seal 64) arranged to engage with the neck and a second section (38) arranged to engage with the head (Fig. 1).
As concerns claim 10, Taylor shows wherein the first section comprises a first diameter and the second section comprises a second diameter, the second diameter being greater than the first diameter (Fig. 1).
As concerns claim 11, Taylor shows wherein a seat is arranged between the first section and the second section (Fig. 1).
As concerns claim 12, Taylor shows wherein when a discharge occurs (phantom lines), the head is displaced in a first axial direction and abuts against the seat (Fig. 1).
As concerns claim 13, Taylor shows a pressure safety valve indicator (Fig. 1) arranged to be secured to a PSV discharge pipe (12) over a through-bore arranged therein, the PSV indicator comprising: an indicator cylinder (35), including: a first end connected to the discharge pipe; a second end; a radially outward facing surface; and, a radially inward facing surface (38) extending from the first end to the second end; a plunger (32) slidably arranged in the indicator cylinder, the plunger including: a head (34); and, a neck having a third end; and, an inductive proximity sensor (60) arranged proximate the second end and operatively arranged to determine the position of the plunger.
As concerns claim 14, Taylor shows an adjustable tension control (52) operatively arranged in the indicator cylinder.
As concerns claim 15, Taylor shows wherein the inductive proximity sensor is connected to the indicator cylinder (Fig. 1).
As concerns claim 16, Taylor shows wherein the inductive proximity sensor is connected to the indicator cylinder via a bracket (Fig. 1).
As concerns claim 18, Taylor shows wherein the radially inward facing surface comprises: a first section (section adjacent seal 64) having a first diameter arranged to engage with the neck; and a second section (38) having a second diameter arranged to engage with the head, wherein the second diameter being greater than the first diameter (Fig. 1).
As concerns claim 19, Taylor shows wherein a seat is arranged between the first section and the second section (Fig. 1).
As concerns claim 20, Taylor shows wherein when a discharge occurs (phantom lines), the head is displaced in a first axial direction and abuts against the seat (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor alone.
As concerns claim 2, Taylor discloses the claimed invention except for wherein the radially outward facing surface is arranged in the first radially inward facing surface.  It would have been an obvious matter of design choice to have constructed the pressure safety valve indicator such that the radially outward facing surface is arranged in the first radially inward facing surface, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to constructing the pressure safety valve indicator such that the indicator cylinder abuts against the connection with the radially outward surface being positioned adjacent the first radially inward facing surface.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the radially outward surface being positioned adjacent the first radially inward facing surface because the plunger would still have been capable of being slidably arranged in the indicator cylinder.  Thus, one of ordinary skill in the art would have recognized that constructing the pressure safety valve indicator such that the radially outward facing surface is arranged in the first radially inward facing surface would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Taylor to obtain the invention as specified in the claim.
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679